 


109 HR 3201 IH: Health Care Relief for Military Families Act
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3201 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to require executive agencies to pay the premiums for health care coverage provided under the Federal Employees Health Benefits program for reservists in the Armed Forces called or ordered to active duty for more than 30 days. 
 

1.Short titleThis Act may be cited as the Health Care Relief for Military Families Act. 
2.Payment of fehbp premiums for certain reservists called or ordered to active duty 
(a)In general 
(1)Chapter 89 of title 5, United States Code, is amended by inserting after section 8905a the following new section: 
 
8905b.Payment of premiums for certain reservists called or ordered to active dutyAn employing agency shall be responsible for paying, for any employee who is a member of a reserve component of the armed forces who is called or ordered to active duty for a period of more than 30 days, the employee’s share of the premium for health care coverage provided to such member under this chapter during such period.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8905a the following new item: 
 
 
8905b. Payment of premiums for certain reservists called or ordered to active duty. 
(b)ApplicabilitySection 8905b of title 5, United States Code (as added by subsection (a)), shall apply with respect to health care coverage provided to a member of a reserve component of the Armed Forces on or after the date of the enactment of this Act. 
 
